FILED
                            NOT FOR PUBLICATION                             AUG 05 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAGTAR SINGH,                                    No. 07-74634

              Petitioner,                        Agency No. A079-287-634

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 15, 2010
                            San Francisco, California

Before: W. FLETCHER and M. SMITH, Circuit Judges, and TODD, Senior
District Judge.**

       Jagtar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (BIA’s) final removal order affirming the Immigration

Judge’s (IJ’s) determination that Singh lacked credibility and that his asylum


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable James Dale Todd, Senior United States District Judge
for the Western District of Tennessee, sitting by designation.
application was frivolous. Singh seeks asylum on account of his alleged

persecution because of his brother’s membership in the Akali Dar Amritsar

political party. As the facts and procedural history are familiar to the parties, we

do not recite them here except as necessary to explain our decision. This court has

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on Singh’s submission of a fraudulent asylum application. See INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992); see also Desta v. Ashcroft, 365 F.3d 741, 745

(9th Cir. 2004) (fraudulent documents going to the heart of claim may justify

adverse credibility determination). At Singh’s asylum hearing, government

witness, Boota Singh Basi, testified that Basi and his partner Kashmir Singh Malhi

ran a business preparing fraudulent asylum applications. Basi testified that every

application he and his partner ever filed was false. Although Singh denied that

Basi had prepared his application, Special Agent Timothy Eisenhart testified that

Singh’s application contained statements and factual scenarios that were virtually

identical to those found in at least three other asylum applications that Basi and

Malhi had fraudulently prepared. For example, all four documents alleged an

arrest outside a gurudwara, a police jeep stuck in the mud, and an escape through

wild vegetation.


                                          -2-
      Further, although Singh’s application was signed by preparer “Balbir

Singh,” Basi testified that he often used false preparer names on his fraudulent

applications. Singh was unable to provide any evidence that Balbir Singh actually

existed or had prepared his applications, despite his claim that he knew Balbir

Singh through friends. Finally, Basi—who testified that he only notarized

documents in connection with fraudulent applications—had translated, certified, or

notarized many of the documents Singh submitted to the asylum office, and Malhi

served as Singh’s interpreter at his asylum interview.

      The evidence overwhelmingly indicates that Singh submitted a fraudulent

asylum application containing a false story of persecution, and Singh’s only

corroborating evidence was his own insistence that the story in the application was

true. See Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir. 2000) (“[W]here the IJ has

reason to question the applicant’s credibility, and the applicant fails to produce

non-duplicative, material, easily available corroborating evidence, . . . an adverse

credibility finding will withstand appellate review.”).1 Therefore, the IJ’s finding




      1
        Indeed, cases generated by Basi’s fraudulent scheme have flooded the
courts of appeal. See, e.g., Singh v. Attorney Gen., 281 F. App’x 142, 144 (3d Cir.
2008) (denying petition for review in light of evidence that Basi had fraudulently
prepared petitioner’s application, coupled with petitioner’s failure to counter that
evidence other than by “repeating his original assertions”).

                                          -3-
that Singh was not credible and that his application was fraudulent is supported by

substantial evidence.

      Singh also challenges the IJ’s finding of frivolousness. An application is

deemed frivolous if “any of its material elements is deliberately fabricated.” 8

C.F.R. § 1208.20. Applying the factors outlined in Matter of Y-L-, 24 I. & N. Dec.

151, 155 (BIA 2007), and adopted by this court in Ahir v. Mukasey, 527 F.3d 912,

917 (9th Cir. 2008), we affirm the frivolous asylum application determination.

Singh had notice of the consequences of filing a frivolous application. In addition,

the IJ made separate findings of frivolousness that were supported by cogent and

convincing reasons, and informed Singh that Eisenhart and Basi would be called to

testify against him. The IJ also gave Singh an opportunity to address and account

for the evidence of frivolousness. For the same reasons supporting the IJ’s adverse

credibility determination, substantial evidence supports the IJ’s conclusion that

Singh’s asylum application was frivolous, thus barring Singh from any future

benefits under the Immigration and Nationality Act. See 8 U.S.C. § 1158(d)(6);

Farah v. Ashcroft, 348 F.3d 1153, 1157-58 (9th Cir. 2003).

       PETITION DENIED.




                                         -4-